In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00308-CV


                         IN THE INTEREST OF H.H., A CHILD

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
              Trial Court No. 2001-514,345, Honorable Cecil Puryear, Presiding

                                   September 18, 2015

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, G.H., attempts to appeal a Final Order in Suit Affecting the Parent-

Child Relationship signed on July 17, 2015.         We dismiss the appeal for want of

jurisdiction and because G.H. failed to comply with the Court’s order requiring a written

explanation for his late notice of appeal.


       G.H.’s notice of appeal was due on August 6, 2015.            See TEX. R. APP. P.

26.1(b). G.H. filed a notice of appeal with this Court on August 10, 2015, but did not file

a motion requesting an extension of time to file the notice of appeal. As such, G.H.’s
notice of appeal failed to invoke the jurisdiction of this Court. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997).


       Under Texas Rule of Appellate Procedure 26.3, the court may extend the time to

file a notice of appeal if, within 15 days after the deadline expires, the appellant files the

notice of appeal along with a motion requesting an extension that reasonably explains

the need for an extension. See TEX. R. APP. P. 26.3, 10.5(b). Although a motion for

extension is implied when the appellant tenders a notice of appeal within 15 days after

the notice deadline, it is still necessary for the appellant to reasonably explain the need

for an extension. See Verburgt, 959 S.W.2d at 617; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998).


       Because G.H. filed a notice of appeal within 15 days after the deadline, a motion

for extension was implied. However, the Court ordered G.H. to file a written response

by September 3, 2015, explaining why the notice of appeal was filed late. The Court

also informed G.H. that the failure to comply with the Court’s directive would result in

dismissal of the appeal. See TEX. R. APP. P. 42.3(a), (c). G.H. did not respond to the

Court’s directive for a written explanation.


       Accordingly, we dismiss the appeal for want of jurisdiction and because G.H.

failed to comply with a court order requiring a response within a specified time. TEX. R.

APP. P. 42.3(a), (c).


                                                   Mackey K. Hancock
                                                       Justice




                                               2